Citation Nr: 1529007	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of a total disability rating based on individual unemployability (TDIU) was raised by the RO in an October 2012 letter, but it is unclear whether the Veteran raised such a claim.  The question of a TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed disorders developed during service.  Specifically, he has claims that he developed bilateral hearing loss and tinnitus from noise exposure, including from grenades, gunfire, heavy equipment, and fog horns.  (January 2012 claim statement).  

Upon further review of the record, it appears that the Veteran has requested a BVA videoconference hearing.  (March 2014 correspondence, April 2015 Motion to Remand for Videoconference Hearing).  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

The Board notes that the Veteran is currently incarcerated at the James Crabtree Correctional Center (JCCC).  The duty to assist incarcerated veterans requires VA to tailor, when possible, its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ/AMC should undertake appropriate efforts to afford the Veteran a BVA videoconference hearing, pursuant to his request if possible.  Notice should be sent to the Veteran, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






